 

Case 1:17-cr-00038-GBD Document 49 Filed 03/23/21 Page 1 Off pss

pocuMENT

UNITED STATES DISTRICT COURT \ Bes OTRONICALD

ut %
SOUTHERN DISTRICT OF NEW YORK \ BOC # peer
ToT sass sees sees cesses se eee s seers \ ATE F

UNITED STATES OF AMERICA,

 

 

   

-against-

SHAWN KING, 17 Crim. 38 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

A violation of supervised release hearing is scheduled for May 6, 2021 at 10:30 a.m.

Dated: March 22, 2021
New York, New York
SO ORDERED.

Gig 8 Dinos

. DANIELS
vant TATES DISTRICT JUDGE
